Citation Nr: 0835721	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-05 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability with herniation and degenerative changes.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D.M. Casula


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.



This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for L1-3 transverse 
process fractures, non-displaced.  In September 2007, the 
veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.  

The record reflects that prior to the September 2007 hearing, 
the veteran was represented by the Veterans of Foreign Wars 
(VFW).  Of record is a September 2007 Motion to Withdraw 
Representation from a state service officer with the VFW.  
Attached to the Motion is a letter from the veteran, 
indicating that he no longer wanted the VFW to represent him 
in any of his appeals before the Board.  He indicated he had 
contacted an attorney for assistance in these matters.  At 
the September 2007 hearing, however, the veteran indicated 
that he was going to represent himself.  


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that there is a link between a current lumbar 
disability and any incident of the veteran's active military 
service.


CONCLUSION OF LAW

A current lumbar disability was not incurred or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in March 2006 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  Finally, the Board 
notes the RO sent the veteran a letter in March 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, 
the veteran has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

The Board notes that the veteran was not scheduled for a VA 
examination to determine whether he has a lumbar disability 
related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post- 
service treatment for a condition or other possible 
association with military service.  With regard to the claim 
for service connection, there is competent medical evidence 
of a current disability.  There is, however, no evidence of 
record (other than the veteran's lay assertions) even 
suggesting that his current lumbar disability may be related 
to service.  Although he has contended that his current 
lumbar disability resulted from a back injury in 1967 service 
(as opposed to a post-service back injury in 2002), his lay 
statements alone are not competent evidence to support a 
finding on a medical question (such as diagnosis or etiology) 
requiring special experience or special knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained the veteran's VA and private treatment records.  As 
explained above, a VA examination is not necessary in this 
matter, in order for the Board to render a decision.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  



II. Factual Background

Service treatment records (STRs) are negative for any 
complaint of or finding of a lumbar problem, injury, or 
disability.

Private treatment records dated in June 2002 showed that the 
veteran was involved in a motor vehicle accident as an 
unrestrained passenger.  He sustained a low back injury, 
diagnosed as L1 fracture, neurologically intact.  

In a May 2003 statement, the veteran reported he was in a 
serious motor vehicle accident 11 months prior and injured 
his back.  

VA treatment records showed that in January 2006 the veteran 
complained of lower back pain which started the prior Friday.  
He reported he injured his back in the past, in May 1967, 
when he was a helicopter crew chief helping to load men in a 
helicopter in Vietnam.  An x-ray showed spondylolithesis of 
the lumbar spine and compression fracture of L5, 
indeterminate age.  In March 2006 he was seen for resolving 
low back pain.  An MRI showed approximately 25 percent wedge 
compression fracture of L1 with a large Schmorl's node in the 
lower end of the plate of L1; a large herniated disc fragment 
on the left side at the L3-4 level impinging on the foramina 
and left lateral side of the thecal sac; and a benign 
hemangioma suspected in the L5 vertebral body.

Private treatment records from the Indian Health Service 
Hospital showed that in January 2006 the veteran complained 
of a one week history of low back pain.  He reported having a 
backache following the motor vehicle accident.  In February 
2006 he again complained of low back pain and reported having 
chronic symptoms since 1967, but that one month prior he woke 
with extreme pain lasting about four days. The assessment was 
that the veteran had signs and symptoms secondary to lumbar 
spine stenosis, and the diagnosis was lumbar strain.  Three 
days later he reported that his low back pain was better.

In March 2006, the veteran submitted an informal claim for 
service connection, claiming "an additional back injury in 
May of 1967 while serving in Vietnam".

The veteran completed a VCAA notice response form in March 
2006, and indicated he had no more information or evidenced 
to give to VA to substantiate his claim.  He requested his 
military records be reviewed from September 1965 to September 
1967, but indicated the item that "you probably won't have" 
is his visit to the "Bear Cat" infirmary in Vietnam.  He 
maintained his claim was valid and that he suffered from a 
back injury.

In a July 2006 statement, the veteran reported that he was a 
helicopter crew chief in "Bear Cat Vietnam" from the latter 
part of 1966.  He claimed they transported troops to and from 
battle sites.  He reported they loaded men, weapons, and ammo 
in order to protection themselves.  He claimed he hurt his 
lower back by loading men, ammo, and equipment in May 1967.  
He knew he hurt his back at the time, but claimed that 
"urgent activity came first" and he never went to the first 
aid station.  

III. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The record reflects that the veteran has been diagnosed with 
a lumbar spine disability during the course of this appeal - 
including compression fracture, L1; spondylolithesis of the 
lumbar spine; compression fracture of L5; large Schmorl's 
node in the lower end of the plate of L1; a large herniated 
disc fragment on the left side at the L3-4 level; and a 
benign hemangioma suspected in the L5 vertebral body.  What 
is missing in this case, however, is competent medical 
evidence of a link between a current lumbar spine disability 
and service.  STRs show no complaint of or finding of a 
lumbar injury or any lumbar problems, and the veteran denied 
having recurrent back pain at the time of his service 
separation examination.  The first post-service treatment 
record mentioning the veteran's low back was in June 2002 
when the veteran was involved in a motor vehicle accident 
wherein, among other injuries, he sustained a compression 
fracture of L1.  In the present case, the veteran has not 
submitted or identified any medical opinion or other medical 
evidence regarding an etiological relationship between a 
current lumbar spine disability and service (rather than the 
2002 back injury) that might support his claim.  Moreover, as 
more fully explained above, the Board has concluded that 
obtaining a VA examination or opinion is not necessary to 
decide this claim.

Although the veteran has essentially asserted that his 
current lumbar spine disability was caused by a back injury 
in service, he is a layperson and thus does not have 
competence to give a medical opinion on causation.  Espiritu, 
supra.  Lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; Buchanan, 
supra.  Here, the veteran is certainly competent to report 
his back hurt after an incident in service unloading a 
helicopter and is competent to report his low back symptoms 
since that time.  However, the Board does not believe that a 
low back disability, as contrasted with merely low back pain 
or other symptoms, is subject to lay diagnosis.  That is to 
say, the Board finds no basis for concluding that a lay 
person would be capable of discerning whether he had a low 
back disability related to an injury in service, rather than 
related to a supervening back injury (in 2002), in the 
absence of specialized training.  In that regard, the Board 
notes that the veteran has not established any specialized 
qualifications.  

With consideration of the evidence of record, the lengthy gap 
between the veterans discharge from service and the finding 
of a lumbar disability, the absence of any medical opinion 
suggesting a causal link between a current lumbar disability 
and service, and the current medical records linking his back 
problems to a post service motor vehicle accident, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for a lumbar spine 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


